Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 1 of 110 PageID #:
                                     1252
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 2 of 110 PageID #:
                                     1253
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 3 of 110 PageID #:
                                     1254
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 4 of 110 PageID #:
                                     1255
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 5 of 110 PageID #:
                                     1256
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 6 of 110 PageID #:
                                     1257
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 7 of 110 PageID #:
                                     1258
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 8 of 110 PageID #:
                                     1259
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 9 of 110 PageID #:
                                     1260
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 10 of 110 PageID #:
                                     1261
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 11 of 110 PageID #:
                                     1262
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 12 of 110 PageID #:
                                     1263
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 13 of 110 PageID #:
                                     1264
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 14 of 110 PageID #:
                                     1265
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 15 of 110 PageID #:
                                     1266
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 16 of 110 PageID #:
                                     1267
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 17 of 110 PageID #:
                                     1268
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 18 of 110 PageID #:
                                     1269
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 19 of 110 PageID #:
                                     1270
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 20 of 110 PageID #:
                                     1271
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 21 of 110 PageID #:
                                     1272
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 22 of 110 PageID #:
                                     1273
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 23 of 110 PageID #:
                                     1274
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 24 of 110 PageID #:
                                     1275
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 25 of 110 PageID #:
                                     1276
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 26 of 110 PageID #:
                                     1277
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 27 of 110 PageID #:
                                     1278
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 28 of 110 PageID #:
                                     1279
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 29 of 110 PageID #:
                                     1280
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 30 of 110 PageID #:
                                     1281
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 31 of 110 PageID #:
                                     1282
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 32 of 110 PageID #:
                                     1283
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 33 of 110 PageID #:
                                     1284
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 34 of 110 PageID #:
                                     1285
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 35 of 110 PageID #:
                                     1286
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 36 of 110 PageID #:
                                     1287
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 37 of 110 PageID #:
                                     1288
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 38 of 110 PageID #:
                                     1289
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 39 of 110 PageID #:
                                     1290
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 40 of 110 PageID #:
                                     1291
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 41 of 110 PageID #:
                                     1292
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 42 of 110 PageID #:
                                     1293
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 43 of 110 PageID #:
                                     1294
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 44 of 110 PageID #:
                                     1295
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 45 of 110 PageID #:
                                     1296
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 46 of 110 PageID #:
                                     1297
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 47 of 110 PageID #:
                                     1298
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 48 of 110 PageID #:
                                     1299
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 49 of 110 PageID #:
                                     1300
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 50 of 110 PageID #:
                                     1301
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 51 of 110 PageID #:
                                     1302
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 52 of 110 PageID #:
                                     1303
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 53 of 110 PageID #:
                                     1304
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 54 of 110 PageID #:
                                     1305
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 55 of 110 PageID #:
                                     1306
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 56 of 110 PageID #:
                                     1307
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 57 of 110 PageID #:
                                     1308
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 58 of 110 PageID #:
                                     1309
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 59 of 110 PageID #:
                                     1310
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 60 of 110 PageID #:
                                     1311
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 61 of 110 PageID #:
                                     1312
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 62 of 110 PageID #:
                                     1313
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 63 of 110 PageID #:
                                     1314
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 64 of 110 PageID #:
                                     1315
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 65 of 110 PageID #:
                                     1316
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 66 of 110 PageID #:
                                     1317
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 67 of 110 PageID #:
                                     1318
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 68 of 110 PageID #:
                                     1319
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 69 of 110 PageID #:
                                     1320
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 70 of 110 PageID #:
                                     1321
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 71 of 110 PageID #:
                                     1322
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 72 of 110 PageID #:
                                     1323
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 73 of 110 PageID #:
                                     1324
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 74 of 110 PageID #:
                                     1325
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 75 of 110 PageID #:
                                     1326
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 76 of 110 PageID #:
                                     1327
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 77 of 110 PageID #:
                                     1328
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 78 of 110 PageID #:
                                     1329
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 79 of 110 PageID #:
                                     1330
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 80 of 110 PageID #:
                                     1331
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 81 of 110 PageID #:
                                     1332
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 82 of 110 PageID #:
                                     1333
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 83 of 110 PageID #:
                                     1334
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 84 of 110 PageID #:
                                     1335
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 85 of 110 PageID #:
                                     1336
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 86 of 110 PageID #:
                                     1337
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 87 of 110 PageID #:
                                     1338
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 88 of 110 PageID #:
                                     1339
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 89 of 110 PageID #:
                                     1340
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 90 of 110 PageID #:
                                     1341
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 91 of 110 PageID #:
                                     1342
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 92 of 110 PageID #:
                                     1343
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 93 of 110 PageID #:
                                     1344
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 94 of 110 PageID #:
                                     1345
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 95 of 110 PageID #:
                                     1346
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 96 of 110 PageID #:
                                     1347
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 97 of 110 PageID #:
                                     1348
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 98 of 110 PageID #:
                                     1349
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 99 of 110 PageID #:
                                     1350
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 100 of 110 PageID #:
                                      1351
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 101 of 110 PageID #:
                                      1352
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 102 of 110 PageID #:
                                      1353
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 103 of 110 PageID #:
                                      1354
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 104 of 110 PageID #:
                                      1355
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 105 of 110 PageID #:
                                      1356
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 106 of 110 PageID #:
                                      1357
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 107 of 110 PageID #:
                                      1358
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 108 of 110 PageID #:
                                      1359
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 109 of 110 PageID #:
                                      1360
Case 1:18-cr-00007-MAC-KFG Document 256-32 Filed 03/29/19 Page 110 of 110 PageID #:
                                      1361
